EXHIBIT 24.1 POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of February, 2010. /s/ John P. O’Brien Name: John P. O’Brien Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 23rd day of February, 2010. /s/ Catherine Z. Manning Name: Catherine Z. Manning Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of February, 2010. /s/ Jack E. Thompson Name: Jack E. Thompson Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 22nd day of February, 2010. /s/ Jarl Berntzen Name: Jarl Berntzen Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 24th day of February, 2010. /s/ Peter C. Jones Name: Peter C. Jones Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 21st day of February, 2010. /s/ John C. Fontaine Name: John C. Fontaine Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 10th day of March, 2010. /s/ Robert E. Fishman Name: Robert E. Fishman Title: Director Century Aluminum Company POWER OF ATTORNEY I hereby constitute and appoint William J. Leatherberry as my true and lawful attorney-in-fact and agent, with full power of substitution, for me and in my name, in any and all capacities, to sign on my behalf the Annual Report on Form 10-K of Century Aluminum Company for the fiscal year ended December 31, 2009, and any amendment or supplement thereto; and to file such Annual Report on Form 10-K, and any such amendment or supplement, with the Securities and Exchange Commission and any other appropriate agency pursuant to applicable laws and regulations. IN WITNESS WHEREOF, I have hereunto set my hand this 22nd day of February, 2010. /s/ Willy R. Strothotte Name: Willy R. Strothotte Title: Director Century Aluminum Company
